ON REHEARING.
MCCARTHY, C. J.
— On the original hearing respondents justified the flat assessment for drainage purposes on the theory that the expense of drainage was part of the maintenance or operating cost. This theory we could not approve. On rehearing respondents took the position that the assessments for drainage were based upon the benefits accruing to the lands from irrigation. In other words, if a tract of land derives .a certain benefit from the water furnished by the district for its irrigation, it derives the same benefit from the drainage project built by the district for the drainage of the wet lands. It is apparent,' as we said in the original opinion, that the assessments are not based on the benefits derived from drainage. With this new theory of respondents we are not in accord. When the statute provides that land within an improvement district may be assessed for the cost of the improvement in accordance with benefits derived, it means benefits derived from the improvement. Where the assessment is for the drainage project it must be based on benefits derived from it, and not on benefits derived from irrigation.
We are not called upon in this case to decide just what may be considered in determining whether or not land benefits from the construction of a drainage project, and we do not pretend to do so. We have simply laid down the general rule that an assessment for a drainage project based upon benefits must, like an assessment for any other public improvement, be based upon benefits, immediately accruing or which will clearly accrue, from the construction of the work.
*57In the light of the argument on rehearing we think it well to clarify two statements made in the original opinion. In the sixth paragraph of the syllabus we said: “An assessment based on a flat rate per acre can be made only for maintenance, and operating expense, and not for the construction of either the irrigation or the drainage system,” and a similar statement is found in the body of the opinion. By this we did not mean that benefits could be entirely ignored in assessing for maintenance in violation of C. S., sec. 4384. We meant that almost invariably the benefits derived from the maintenance of the project are substantially equal and therefore a flat assessment per acre is justifiable. (Colburn v. Wilson, 24 Ida. 94, 132 Pac. 579.) So also if the benefits derived by different tracts from the construction of irrigation or drainage works are equal, the assessment may be the same. We also said in the original opinion that the benefits contemplated by the statute are actual benefits, resulting in an increase in the value of the land. This is perhaps too broad a statement. As a general rule, the benefit contemplated by the statute does result in an increase in the value of the land. There may be some cases where there is an actual benefit though it is not possible to prove an actual increase in value. It is sufficient if an actual benefit accrues.
With these matters clarified, we adhere to the original opinion.
Budge, WHlliam A. Lee and Wm. E. Lee, JJ., concur.